Matter of Lay-Mumin (2022 NY Slip Op 00715)





Matter of Lay-Mumin


2022 NY Slip Op 00715


Decided on February 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:February 3, 2022

PM-24-22
[*1]In the Matter of Christy Lay-Mumin, an Attorney. (Attorney Registration No. 4859690.)

Calendar Date:January 31, 2022

Before:Egan Jr., J.P., Lynch, Clark, Aarons and Reynolds Fitzgerald, JJ. 

Christy Lay-Mumin, Louisville, Kentucky, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Christy Lay-Mumin was admitted to practice by this Court in 2010 and lists a business address in Louisville, Kentucky with the Office of Court Administration. Lay-Mumin now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Lay-Mumin's application.
Upon reading Lay-Mumin's affidavit sworn to November 19, 2021 and filed December 6, 2021, and upon reading the January 18, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Lay-Mumin is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Clark, Aarons and Reynolds Fitzgerald, JJ., concur.
ORDERED that Christy Lay-Mumin's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Christy Lay-Mumin's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Christy Lay-Mumin is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Lay-Mumin is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Christy Lay-Mumin shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: Lay-Mumin's previous application for leave to resign was denied by order of this Court (190 AD3d 1256 [2021]).